19-10971-smb           Doc 233       Filed 06/11/19 Entered 06/11/19 09:36:44                     Main Document
                                                  Pg 1 of 15

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                )
    In re:                                                      )      Chapter 11
                                                                )
    SIZMEK INC., et al.,1                                       )      Case Nos.: 19-10971(SMB)
                                                                )      Through 19-10978(SMB)
                                      Debtors.                  )
                                                                )      (Jointly Administered)
                                                                )

         ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM AND
             APPROVING THE FORM AND MANNER OF NOTICE THEREOF

             Upon the application of the above-captioned debtors and debtors in possession

    (collectively, the “Debtors”), for an order, pursuant to Federal Rule of Bankruptcy Procedure

    (“Bankruptcy Rule”) 3003(c)(3), fixing a deadline (the “Bar Date”) and establishing procedures for

    filing proofs of claim and approving the form and manner of service thereof, and it appearing that

    the relief requested is in the best interests of the Debtors, their estates, and creditors and that

    adequate notice has been given and that no further notice is necessary; and after due deliberation

    and good and sufficient cause appearing therefor, it is hereby


             ORDERED, that except as otherwise provided herein, all persons and entities, (including,

    without limitation, individuals, partnerships, corporations, joint ventures, trusts and governmental

    units) that assert a claim, as defined in Section 101(5) of the Bankruptcy Code, against the

    Debtors which arose on or prior to the filing of the Chapter 11 petitions on March 29, 2019 (the

    “Filing Date”), shall file a proof of claim in writing or electronically through the claims agent’s

    website so that it is received on or before July 17, 2019; and it is further



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc.
      (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X
      Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.

                                                            1
19-10971-smb       Doc 233      Filed 06/11/19 Entered 06/11/19 09:36:44            Main Document
                                             Pg 2 of 15
          ORDERED, that notwithstanding any other provision hereof, proofs of claim filed by

 governmental units must be filed on or before September 25, 2019 (the date that is one hundred

 eighty (180) days after the date of the order for relief); and it is further

          ORDERED, that the following procedures for the filing of proofs of claim shall


 apply:

          (a)    Proofs of claim must conform substantially to Official Bankruptcy Form No. 410;

          (b)    Proofs of claim must be filed either electronically through the claims agent’s

                 website or by mailing the original proof of claim either by U.S. Postal Service mail

                 or overnight delivery to the United States Bankruptcy Court, Southern District of

                 New York, c/o Stretto, Attn: Sizmek Claims Processing, 8269 E. 23rd Avenue, Suite

                 275, Denver, CO 80238 or by delivering the original proof of claim by hand to the

                 United States Bankruptcy Court, Southern District of New York, One Bowling

                 Green, Room 614, New York, NY 10004-1408;

          (c)    Proofs of claim will be deemed filed only when received by the Clerk of the

                 Bankruptcy Court on or before the Bar Date;

          (d)    Proofs of claim must (i) be signed; (ii) include supporting documentation (if

                 voluminous, attach a summary) or an explanation as to why documentation is not

                 available; (iii) be in the English language; and, (iv) be denominated in United

                 States currency;

          (e)    Proofs of claim must specify by name and case number the Debtor against which

                 the claim is filed; if the holder asserts a claim against more than one Debtor or has

                 claims against different Debtors, a separate proof of claim form must be filed with

                 respect to each Debtor; and it is further

          ORDERED, Proofs of Claim need not be filed as to the following types of claims:
                                                     2
19-10971-smb        Doc 233      Filed 06/11/19 Entered 06/11/19 09:36:44            Main Document
                                              Pg 3 of 15
         (a)     Any claim as to which the holder has already filed a proof of claim against the

                 Debtors in the above-captioned case in a form substantially similar to Official

                 Bankruptcy Form No. 410 so long as the claimant does not wish to assert such

                 claim against a Debtor who was not named in the original claim, in which case

                 another Proof of Claim must be filed;

         (b)     Any claim that is listed on the Schedules filed by the Debtors, provided that (i) the

                 claim is not scheduled as “disputed”, “contingent” or “unliquidated”; and (ii) the

                 claimant does not disagree with the amount, nature and priority of the claim as set

                 forth in the Schedules; and (iii) the claimant does not dispute that the claim is an

                 obligation of the specific Debtor against which the claim is listed in the Schedules;

         (c)     Any claim that heretofore has been allowed by Order of this Court;

         (d)     Any claim that has been paid in full by any of the Debtors;

         (e)     Any claim for which different specific deadlines have previously been fixed by this

                 Court;

         (f)     Any claim by a Debtor against another Debtor;

         (g)     Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy Code as an

                 expense of administration of the Debtor’s estate, except as otherwise provided

                 below; and

         (h)     Any claim held by the Prepetition First Lien Agent.

          ORDERED, Claims under section 503(b)(9) must be filed by the deadlines set forth in

this Order, and it is further;

         ORDERED, that any person or entity that holds a claim that arises from the rejection of an

 executory contract or unexpired lease, as to which the order authorizing such rejection is dated on

 or before the date of entry of this Order, must file a proof of claim based on such rejection on or

                                                   3
19-10971-smb       Doc 233      Filed 06/11/19 Entered 06/11/19 09:36:44             Main Document
                                             Pg 4 of 15
 before the Bar Date, and any person or entity that holds a claim that arises from the rejection of an

 executory contract or unexpired lease, as to which an order authorizing such rejection is dated

 after the date of entry of this Order, must file a proof of claim on or before such date as the Court

 may fix in the applicable order authorizing such rejection; and it is further


         ORDERED, that holders of equity interests in the Debtors need not file proofs of interest

 with respect to the ownership of such equity interest, provided, however, that if any such holder

 asserts a claim against the Debtors (including a claim relating to an equity interest or the purchase

 or sale of such equity interest), a proof of such claim must be filed on or prior to the Bar Date

 pursuant to the procedures set forth in this Order; and it is further


         ORDERED, that if the Debtors amend or supplement the Schedules subsequent to the date

 hereof, the Debtors shall give notice of any amendment or supplement to the holders of claims

 affected thereby, and such holders shall be afforded thirty (30) days from the date of such notice

 to file proofs of claim in respect of their claims and shall be given notice of such deadline; and it

 is further


         ORDERED, that nothing in this Order shall prejudice the right of the Debtors or any other

 party in interest to dispute or assert offsets or defenses to any claim reflected in the Schedules; and

 it is further


         ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to

 comply with this Order by timely filing a proof of claim in appropriate form shall not be treated as

 a creditor with respect to such claim for the purposes of voting and distribution; and it is further


         ORDERED, that a copy of the notice substantially in the form annexed hereto is approved

 and shall be deemed adequate and sufficient if served by first-class mail at least thirty- five (35)


                                                    4
19-10971-smb       Doc 233      Filed 06/11/19 Entered 06/11/19 09:36:44            Main Document
                                             Pg 5 of 15
 days prior to the Bar Date on:

         (a)     The United States Trustee;

         (b)     Counsel to each official committee;

         (c)     All persons or entities that have requested notice of the proceedings in the Chapter

                 11 cases;

         (d)     All persons or entities that have filed claims;

         (e)     All creditors and other known holders of claims as of the date of this Order,

                 including all persons or entities listed in the Schedules as holding claims;

         (f)     All parties to executory contracts and unexpired leases of the Debtors;

         (g)     All parties to litigation with the Debtors;

         (h)     The Internal Revenue Service for the district in which the case is pending and, if

                 required by Bankruptcy Rule 2002(j), the Securities and Exchange Commission

                 and any other required governmental units (a list of such agencies is available from

                 the Office of the Clerk of the Court); and

         (i)     Such additional persons and entities as deemed appropriate by the Debtors; and it

                 is further

         ORDERED, that any person or entity who desires to rely on the Schedules will have the

 responsibility for determining that the claim is accurately listed in the Schedules; and it is further

         ORDERED, that the Debtors and their Claims Agent are authorized and empowered to take

 such steps and perform such acts as may be necessary to implement and effectuate the terms of this

 Order; and it is further

         ORDERED, that the Bar Date Notice substantially in the form attached hereto as Exhibit A,

 is hereby approved; and it is further



                                                    5
19-10971-smb       Doc 233     Filed 06/11/19 Entered 06/11/19 09:36:44              Main Document
                                            Pg 6 of 15
        ORDERED, that entry of this Order is without prejudice to the right of the Debtors to seek

 a further order of this Court fixing a date by which holders of claims or interests not subject to the

 Bar Date established herein must file such proofs of claim or interest or be barred from doing so.


                                                        /s/ STUART M. BERNSTEIN
 Dated: June 11th, 2019
 New York, New York                             THE HONORABLE STUART M. BERNSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   6
19-10971-smb   Doc 233   Filed 06/11/19 Entered 06/11/19 09:36:44   Main Document
                                      Pg 7 of 15
                                   EXHIBIT A

                              Form of Bar Date Notice




                                        1
19-10971-smb            Doc 233      Filed 06/11/19 Entered 06/11/19 09:36:44                     Main Document
                                                  Pg 8 of 15
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                )
    In re:                                                      )      Chapter 11
                                                                )
    SIZMEK INC., et al.,1                                       )      Case Nos.: 19-10971(SMB)
                                                                )      Through 19-10978(SMB)
                                      Debtors.                  )
                                                                )      (Jointly Administered)
                                                                )

        NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF CLAIM ON OR
                            BEFORE JULY 17, 2019

      TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST DEBTOR ENTITIES
                  LISTED ON APPENDIX A ATTACHED HERETO:

             The United States Bankruptcy Court for the Southern District of New York has entered an

Order establishing July 17, 2019 (the “Bar Date”) as the last date for each person or entity

(including individuals, partnerships, corporations, joint ventures, trusts and governmental units) to

file a proof of claim against any of the Debtors listed on Appendix A attached to this Notice (the

“Debtors”).

             The Bar Date and the procedures set forth below for filing proofs of claim apply to all

claims against the Debtors that arose prior to March 29, 2019, the date on which the Debtors

commenced cases under chapter 11 of the United States Bankruptcy Code, except for claims listed

in Section 4 below that are specifically excluded from the Bar Date filing requirement.

Governmental units may have until September 25, 2019, the date that is one hundred eighty (180)

days after the order for relief, to file proofs of claim.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc.
      (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X
      Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.

                                                            2
19-10971-smb       Doc 233     Filed 06/11/19 Entered 06/11/19 09:36:44             Main Document
                                            Pg 9 of 15
 1.     WHO MUST FILE A PROOF OF CLAIM

       You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtors or to share

in distributions from the Debtors’ bankruptcy estates if you have a claim that arose prior to

March 29, 2019 (the “Filing Date”), and it is not one of the types of claim described in Section 4

below. Claims based on acts or omissions of the Debtors that occurred before the Filing Date must

be filed on or prior to the Bar Date, even if such claims are not now fixed, liquidated or certain or

did not mature or become fixed, liquidated or certain before the Filing Date.

       Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

 2.     WHAT TO FILE

       Your filed proof of claim must conform substantially to Official Form No. 410; a case-

specific proof of claim form accompanies this notice as Appendix B. Additional proof of claim

forms may be obtained at www.uscourts.gov/forms/bankruptcy-forms or

https://cases.stretto.com/sizmek

       All proof of claim forms must be signed by the claimant or, if the claimant is not an

individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as to

why the documents are not available.

       Your proof of claim form must not contain complete social security numbers or taxpayer

                                                   3
19-10971-smb          Doc 233   Filed 06/11/19 Entered 06/11/19 09:36:44             Main Document
                                             Pg 10 of 15
identification numbers (only the last four digits), a complete birth date (only the year), the name of a

minor (only the minor’s initials) or a financial account number (only the last four digits of such

financial account).

       Any holder of a claim against more than one Debtor must file a separate proof of claim with

respect to each such Debtor and all holders of claims must identify on their proof of claim the

specific Debtor against which their claim is asserted and the case number of that Debtor’s

bankruptcy case. A list of the names of the Debtors and their case numbers is set forth on

Appendix A attached to this Notice

 3.       WHEN AND WHERE TO FILE

       Except as provided for herein, all proofs of claim must be filed so as to be received on or

before July 17, 2019 at the following address:

IF BY MAIL:                                            IF DELIVERED BY HAND:
 United States Bankruptcy Court, Southern              United States Bankruptcy Court
 District of New York                                  Southern District of New York
 c/o Stretto, Attn: Sizmek Claims Processing           One Bowling Green, Room 614
 8269 E. 23rd Avenue                                   New York, NY 10004-1408
 Suite 275
 Denver, CO 80238

Or electronically through the claims agent’s website, at: https://cases.stretto.com/sizmek/fileaclaim

       Proofs of claim will be deemed filed only when received at the addresses listed above or

filed electronically on or before the Bar Date. Proofs of claim may not be delivered by facsimile,

telecopy or electronic mail transmission.


 4.       CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

       You do not need to file a proof of claim on behalf of a claim on or prior to the applicable Bar

Date if the claim falls into one of the following categories:

          (a)     Any claim that has already been asserted in a proof of claim against the Debtors
                  with the Clerk of the Bankruptcy Court for the Southern District of New York in

                                                   4
19-10971-smb       Doc 233      Filed 06/11/19 Entered 06/11/19 09:36:44              Main Document
                                             Pg 11 of 15
                  a form substantially similar to Official Bankruptcy Form No. 410 (unless you
                  wish to assert the claim against a Debtor not mentioned in the prior proof of claim,
                  in which case an additional proof of claim must be filed);
          (b)     Any claim that is listed on the Schedules filed by the Debtors, provided that (i)
                  the claim is not scheduled as “disputed,” “contingent,” or “unliquidated” and (ii)
                  the claimant does not disagree with the amount, nature and priority of the claim
                  as set forth in the Schedules and (iii) the claimant does not dispute that the claim is
                  an obligation only of the specific Debtor against which the claim is listed in the
                  Schedules;
          (c)     Any claim that previously been allowed by Order of the Court
          (d)     Any claim that has been paid in full by any of the Debtors;
          (e)     Any claim for which a different deadline has previously been fixed by this Court;
          (f)     Any claim by one Debtor against another Debtor;
          (g)     Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy Code as
                  an expense of administration of the Debtor’s estates; and
          (h)     Any claim held by the Prepetition First Lien Agent.

        If you are a holder of an equity interest in the Debtors, you need not file a proof of interest

with respect to the ownership of such equity interest at this time. However, if you assert a claim

against the Debtors, including a claim relating to such equity interest or the purchase or sale of such

interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to procedures set

forth in this Notice.

        This Notice is being sent to many persons and entities that have had some relationship with

or have done business with the Debtors but may not have an unpaid claim against the Debtors. The

fact that you have received this Notice does not mean that you have a claim or that the Debtors or

the Court believe that you have a claim against the Debtors.

 5.       EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired lease

as to which the order authorizing such rejection is dated on or before [June 5, 2019], the date of

entry of the Bar Order, you must file a proof of claim by the Bar Date. Any person or entity that has

a claim arising from the rejection of an executory contract or unexpired lease, as to which the order

is dated after the date of entry of the Bar Order, you must file a proof of claim with respect to such

                                                    5
19-10971-smb         Doc 233     Filed 06/11/19 Entered 06/11/19 09:36:44             Main Document
                                              Pg 12 of 15
claim by the date fixed by the Court in the applicable order authorizing rejection of such contract or

lease.


 6.         CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
            DATE

          ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE REQUIREMENTS

OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT FAILS TO TIMELY

FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT BE TREATED AS A

CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING ON ANY PLAN

OF REORGANIZATION FILED IN THESE CASES AND PARTICIPATING IN ANY

DISTRIBUTION IN THE DEBTORS’ CASES ON ACCOUNT OF SUCH CLAIM.

 7.         THE DEBTORS’ SCHEDULES AND ACCESS THERETO

          You may be listed as the holder of a claim against one or more of the Debtors in the

Debtors’ Schedules of Assets and Liabilities and/or Schedules of Executory Contracts and

Unexpired Leases (collectively, the “Schedules”).

          If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim is

accurately listed in the Schedules.

          As set forth above, if you agree with the nature, amount and status of your claim as listed

in the Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor

specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or

“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.


          Copies of the Debtors’ Schedules are available for inspection on the Court’s Internet

Website at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to

                                                     6
19-10971-smb       Doc 233    Filed 06/11/19 Entered 06/11/19 09:36:44             Main Document
                                           Pg 13 of 15
Electronic Court Records (“PACER”) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.gov or on Debtors’ claims agent’s website

at https://cases.stretto.com/sizmek. Copies of the Schedules may also be examined between the

hours of 9:00 a.m. and 4:30 p.m., Monday through Friday at the Office of the Clerk of the

Bankruptcy Court, One Bowling Green, Room 614, New York, New York 10004-1408. Copies of

the Debtors’ Schedules may also be obtained by written request to Debtors’ counsel at the address

set forth below.


       A holder of a possible claim against the Debtors should consult an attorney regarding

any matters not covered by this notice, such as whether the holder should file a proof of claim.


                                     BY ORDER OF THE COURT

Dated: June __, 2019                 /s/
New York, New York                   KATTEN MUCHIN ROSENMAN LLP
                                     Steven J. Reisman, Esq.
                                     Jerry L. Hall, Esq. (admitted pro hac vice)
                                     Cindi M. Giglio, Esq.
                                     575 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 940-8800
                                     Facsimile: (212) 940-8876
                                     Email:      sreisman@kattenlaw.com
                                                  jerry.hall@kattenlaw.com
                                                  cindi.giglio@kattenlaw.com

                                     -and-

                                     Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                     KATTEN MUCHIN ROSENMAN LLP
                                     525 W. Monroe Street
                                     Chicago, IL 60661
                                     Telephone: (312) 902-5455
                                     Email:      peter.siddiqui@kattenlaw.com

                                     Counsel to Debtors and Debtors-in-Possession




                                                 7
19-10971-smb   Doc 233    Filed 06/11/19 Entered 06/11/19 09:36:44   Main Document
                                       Pg 14 of 15

  APPENDIX A TO NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM



                           Debtor                  Case Number
               Sizmek Inc.                  19-10971
               Point Roll, Inc.             19-10972
               Sizmek DSP, Inc.             19-10973
               Sizmek Technologies, Inc.    19-10974
               Wireless Artist LLC          19-10975
               WirelessDeveloper, Inc.      19-10976
               X Plus One Solutions, Inc.   19-10977
               X Plus Two Solutions, LLC    19-10978
19-10971-smb   Doc 233   Filed 06/11/19 Entered 06/11/19 09:36:44   Main Document
                                      Pg 15 of 15

  APPENDIX B TO NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM

                          (Case Specific Proof of Claim Form)
